— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Social Services, dated May 3, 1985, and made after a statutory fair hearing, which affirmed a determination of the local agency, deducting the full amount of the petitioner’s interim Home Relief grant from her Supplemental Security Income grant.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements (see, Matter of Goodwin v Perales, 120 AD2d 527).
We note that the instant proceeding should not have been transferred to this court since no substantial evidence questions are presented by it. Nevertheless, in the interest of judicial economy, we have determined the issues raised by the proceeding (see, Matter of Moore v Kirby, 81 AD2d 836). Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.